Yardeny v Tanenbaum (2015 NY Slip Op 07834)





Yardeny v Tanenbaum


2015 NY Slip Op 07834


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2013-06350
 (Index No. 23036/11)

[*1]Yacov Yardeny, appellant, 
vRichard E. Tanenbaum, respondent.


Yacov Yardeny, Fresh Meadows, N.Y., appellant pro se.
Winget, Spadafora & Schwartzberg, LLP, New York, N.Y. (Lauren Schivley and Dianna D. McCarthy of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Queens County (Dufficy, J.), dated April 18, 2013, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The three-year statute of limitations on a cause of action alleging legal malpractice begins to run when the malpractice is committed, not when the client discovers it (see CPLR 214[6]; McCoy v Feinman, 99 NY2d 295, 301; Landow v Snow Becker Krauss, P.C., 111 AD3d 795, 796). Here, the defendant established his prima facie entitlement to judgment as a matter of law dismissing the complaint as untimely by demonstrating that the plaintiff did not commence the action within three years after the claim accrued in 2006. In opposition, the plaintiff failed to raise a triable issue of fact as to whether the action was timely commenced or whether the defendant should be equitably estopped from relying upon the statute of limitations (see Benjamin v Allstate Ins. Co., 127 AD3d 1120, 1121). Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint as time-barred (id.). In light of our determination, we need not reach the plaintiff's remaining contentions.
RIVERA, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court